Citation Nr: 0837486	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  01-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had a verified period of active duty for training 
(ACDUTRA) from October 8, 1964 to March 18, 1965 with the 
U.S. Army Reserve.  He also had periods of other service from 
October 8, 1964 to September 16, 1970 with the U.S. Army 
Reserve, and from October 10, 1978 to September 30, 1998 with 
the Puerto Rico Air National Guard.  See DD-214; November 
1998 VA Form 21-526.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2006, the Board denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran appealed that denial to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2007, the 
Court issued an order granting a joint motion to remand, 
vacating the March 2006 Board decision and remanding the 
matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2006 decision, the Joint Remand noted that the 
Board relied upon the opinion of the VA examiner whose 
opinion, in turn, was based upon an inaccurate factual 
predicate, specifically, that the appellant was a gear car 
mechanic and not an aviation mechanic, and that the appellant 
claimed initial onset of symptoms in 1993, rather than in 
1986, which had been noted in prior records.  

It was agreed that remand was necessary to afford the 
appellant a medical examination and etiology opinion 
regarding his current bilateral hearing loss and tinnitus 
which took into consideration the correct dates of the onset 
of his symptoms and the appellant's correct MOS (military 
occupational specialty) and to readjudicate the appellant's 
claim considering all the evidence of record.

Also, in a letter dated in August 2008, the veteran's 
attorney requested that VA obtain all VA medical records, all 
Social Security records, all VA vocational rehabilitation 
records, and any private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA 
medical records, or document that these 
records do not exist or that further 
efforts to obtain them would be futile.  

2.  Obtain all of the veteran's Social 
Security records, or document that 
these records do not exist or that 
further efforts to obtain them would be 
futile.  

3.  Obtain all of the veteran's VA 
vocational rehabilitation records, or 
document that these records do not 
exist or that further efforts to obtain 
them would be futile.  

4.  Make appropriate efforts to obtain 
any of the veteran's private medical 
records that he has authorized VA to 
obtain on his behalf.  

5.  The veteran should be afforded an 
audiology examination in order to 
determine whether he has a hearing loss 
disability or tinnitus, and if so, the 
etiology of the disabilities.

The examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
current hearing loss disability had its 
onset in service, or is otherwise the 
result of a disease or injury in service 
(including noise exposure).

If current tinnitus is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
current tinnitus had its onset in 
service, or is otherwise the result of a 
disease or injury in service (including 
noise exposure).  The examiner should 
provide a rationale for all opinions.

The examiner should reconcile any 
conclusions with the service medical 
records and VA medical records.

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




